DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 6, 21, 22, 24 – 26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kunkel et al (US 2017/0082757) in view of Taylor (US 9,593,469), teaches An off-road vehicle configured to travel on the off-road ground, comprising: satellite positioning module configured to output positioning data; an actual vehicle position calculation unit configured to calculate an actual vehicle position based on the positioning data; a sensor group configured to detect unevenness of the off-road ground; a camera configured to capture the unevenness of the off-road ground; a ground unevenness degree calculation unit configured to calculate a ground unevenness degree indicating an unevenness degree of the off-road ground based on an input parameter; an input parameter setting unit configured to set, as the input parameter, data selected from among data detected by the sensor group and image data captured by the camera; an unevenness-position data generation unit configured to associate the actual vehicle position with the ground unevenness degree to generate ground unevenness-position data; and a data storage unit configured to store the ground unevenness-position data, wherein the input parameter setting unit is configured to set the data, as the input parameter, selected depending on a condition of the off-road ground.  However, the closest prior art does not teach wherein the sensor group includes an inclination sensor configured to detect unevenness of the off-road ground forward of the vehicle body by detecting inclination of the off- road ground forward of the vehicle body, and a proximity sensor provided at a lower portion of the vehicle body and configured to detect smaller unevenness of the off-road ground under the vehicle than the unevenness detected by the inclination sensor, by measuring a distance to the off- road ground.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487